Citation Nr: 1016177	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-01 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
October 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In September 2009, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with her 
claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court), in Kent. v. Nicholson, 20 Vet. App. 1 (2006), 
established significant new requirements with respect to the 
content of VA's duty to assist notice which must be provided 
to a veteran who is petitioning to reopen a claim.  The Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and further 
notify the claimant of the evidence and information that is 
necessary to establish his/her entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the Court held that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  

Where claims of entitlement to service connection for PTSD 
are based on allegations of personal or sexual assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the 
stressful incident or incidents.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavioral changes following the claimed assault is one type 
of relevant evidence that may be found in these sources.  
Examples of behavioral changes that may constitute credible 
evidence of a stressor include, but are not limited to: 
Request for transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavioral changes.  38 C.F.R. § 3.304(f)(3)(2009).  VA 
regulations provide that VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  See 38 C.F.R. § 3.304(f)(3); Bradford v. 
Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 
Vet. App. 272, 278 (1999) (citing VA Adjudication Procedure 
Manual M 21-1 Part III, paragraph 5.14(c)).  

The Veteran contends that she has PTSD as a result of a 
sexual assault in service.  She alleges she was raped by an 
unknown assailant in April 1970.  She further alleges that 
her daughter's birth in January 1971 was a result of this 
rape.

A review of the record reveals that the Veteran was initially 
shown to be pregnant in October 1970 when she was at least 6 
months pregnant.  There is no further evidence of record 
concerning the circumstances of her pregnancy.  The Veteran 
was discharged from service that same month.  Moreover, a 
March 1999 private psychiatric treatment record notes that 
the Veteran was estranged from her daughter and that her son-
in-law believed she did know the name of her daughter's 
father.  Another treatment record notes that the Veteran has 
a sister.   

There is no evidence of record that VA adequately advised the 
Veteran of what evidence could be used to corroborate her 
alleged sexual assault in service in compliance with VA 
Adjudication Procedure Manual M 21-1 Part III, paragraph 
5.14(c)).  See Patton v. West, 12 Vet. App. 272 (1999).  
Specifically, the Veteran should be informed that written 
statements from family members, roommates, fellow service 
members or clergy who have personal knowledge of the 
circumstances surrounding her pregnancy, the birth of her 
daughter and the alleged sexual assault, may be submitted as 
evidence corroborating her account of the April 1970 sexual 
assault.  

Accordingly, the case is REMANDED for the following action:

1.  VA should send a revised notice letter 
regarding the request to reopen the claim 
for service connection for PTSD.  The 
notice letter must describe the elements 
necessary to establish service connection 
for PTSD, must explain the definition of 
new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connect that 
were found insufficient in the previous 
denial of service connection.  Kent. v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
notice must inform the Veteran of the 
element missing necessary to substantiate 
the claim for service connection.  In 
particular, the letter should also advise 
the Veteran that, as relevant to her 
stressor regarding a claimed inservice 
assault, that evidence from additional 
sources may help substantiate her claim.  
Examples of such evidence include, but are 
not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted 
diseases; and statements from family 
members, roommates, fellow service 
members, or clergy.  She should be advised 
that she may also submit any evidence 
showing a change in behavior.  Examples of 
such evidence include, but are not limited 
to: a request for a transfer to another 
military duty assignment; deterioration in 
work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraph, the Veteran's claim should be 
readjudicated based on the entirety of the 
evidence.  If the claim remains denied, 
the Veteran and her representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


